COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 JOHNNY EARL ALEXANDER,                                        No. 08-14-00113-CR
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                             235th District Court
                                                §
 THE STATE OF TEXAS,                                          of Cooke County, Texas
                                                §
                             State.                             (TC# CR11-00295)
                                                §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
June 14, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Janice Warder, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before June 14, 2015.

       IT IS SO ORDERED this 15th day of May, 2015.

                                             PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.